DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (semiconductor device), species D, reflected in claims 1-13 in the reply filed on 10/31/2022 is acknowledged. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020, 10/08/2020, 11/08/2021 and 02/17/2022 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
 
Abstract
The abstract filed 10/05/2020 appears to be acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the source extension via structure" and “the drain extension via structure”. There is insufficient antecedent basis for these limitations in the claim. For examination purpose, claim 6 will be considered as below:
6. The semiconductor structure of Claim 5, wherein:
a top periphery of the source region coincides with a bottom periphery of the source-side metallic via structure;
a top periphery of the drain region coincides with a bottom periphery of the drain-side metallic via structure;
a bottom periphery of the source region coincides with a top periphery of the source extension pillar structure; and
a bottom periphery of the drain region coincides with a top periphery of the drain extension pillar structure.

Claim 9 recites the limitation "contact via structure " There is insufficient antecedent basis for these limitations in the claim. For examination purpose, claim 9 will be considered as below:
9. The semiconductor structure of Claim 1, further comprising a dielectric gate spacer laterally surrounding the gate stack structure, wherein the first conductive pillar structure and the second conductive pillar structure are laterally spaced from the dielectric gate spacer.

Claim Objections
Claim 7 is objected to because of simple error. The Examiner suggests the following amendments:
7. The semiconductor structure of Claim 5, further comprising a gate contact via structure vertically extending through the planarization dielectric layer from the gate electrode to a top surface of the planarization dielectric layer and consisting of a same set of at least one metallic material as each of the source-side metallic via structure 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inatsuka et al. (US 20200083246 A1).

Regarding independent claim 1, Inatsuka et al. teach “A semiconductor structure (fig. 5-8; ¶¶ 0073-0135) comprising:
a gate stack structure overlying a semiconductor material layer (N-Well/NW) having a doping of a first conductivity type (N) and comprising a gate dielectric (50) and a gate electrode (GCp, 52,53, fig. 7; ¶¶ 0117-0120);
a source extension region (PP1, ¶ 0098) and a drain extension region (PP2) embedded in an upper portion of the semiconductor material layer (NW) and located on opposite sides of the gate stack structure;
a planarization dielectric layer (64-67) overlying the gate stack structure, the source extension region (PP1), and the drain extension region (PP2);
a first conductive pillar structure (CS, EP, fig. 7-8; ¶ 0128) vertically extending through the planarization dielectric layer in contact with the source extension region (PP1), having a narrower width than the source extension region (PP1), and comprising a source extension pillar structure (72) and a source region (73); and
a second conductive pillar structure (CS, EP, fig. 7-8; ¶ 0128) vertically extending through the planarization dielectric layer in contact with the drain extension region (PP2), having a narrower width than the drain extension region (PP2), and comprising a drain extension pillar structure (72) and a drain region (73),
wherein:
the source extension region (PP1), the drain extension region (PP2), the source extension pillar structure (72), the drain extension pillar structure (72), the source region (73), and the drain region (73) have a doping of a second conductivity type (P) that is opposite of the first conductivity type (N); and
the source region (73) and the drain region (73) include dopants of the second conductivity type at a higher atomic concentration (‘doped with boron at a high concentration’, ¶ 0161) than the source extension pillar structure (72) and the drain extension pillar structure (72) (‘doped with boron at a low concentration”, ¶ 0161)”.


Regarding claim 2, Inatsuka et al. further teach, “The semiconductor structure of Claim 1, wherein:
the source extension pillar structure (72) contacts a surface of the source extension region (PP1); and
the drain extension pillar structure (72) contacts a surface of the drain extension region (PP2)”.

Regarding claim 3, Inatsuka et al. further teach, “The semiconductor structure of Claim 2, wherein:
the source extension region (PP1) and the drain extension region (PP2) are single crystalline and epitaxially aligned to the semiconductor material layer (NW);
the source extension pillar structure (72) comprises a first single crystalline semiconductor material portion that is epitaxially aligned to the source extension region (PP1); and
the drain extension pillar structure (72) comprises a second single crystalline semiconductor material portion that is epitaxially aligned to the drain extension region (PP2) (¶ 0133, ¶ 0142, ¶ 0163)”.

Regarding claim 4, Inatsuka et al. further teach, “The semiconductor structure of Claim 3, wherein:
the source region (73) is single crystalline and is epitaxially aligned to the source extension pillar structure (PP1); and
the drain region (73) is single crystalline and is epitaxially aligned to the drain extension pillar structure (PP1) (¶ 0133, ¶ 0142, ¶ 0163)”.

Regarding claim 5, Inatsuka et al. further teach, “The semiconductor structure of Claim 1, wherein:
the first conductive pillar structure comprises a source-side metallic via structure (CS, fig. 8) contacting a top surface of the source region (73) and having a top surface within a horizontal plane including a top surface of the planarization dielectric layer (64-67); and
the second conductive pillar structure comprises a drain-side metallic via structure (CS, fig. 8) contacting a top surface of the drain region (73) and having a top surface within the horizontal plane including the top surface of the planarization dielectric layer”.

Regarding claim 6, Inatsuka et al. further teach, “The semiconductor structure of Claim 5, wherein:
a top periphery of the source region (73) coincides with a bottom periphery of the source-side metallic via structure (CS);
a top periphery of the drain region (73) coincides with a bottom periphery of the drain-side metallic via structure (CS);
a bottom periphery of the source region (73) coincides with a top periphery of the source extension pillar structure (72); and
a bottom periphery of the drain region (73) coincides with a top periphery of the drain extension pillar structure (72)”.

Regarding claim 7, Inatsuka et al. further teach, “The semiconductor structure of Claim 5, further comprising a gate contact via structure (C0, fig. 7) vertically extending through the planarization dielectric layer from the gate electrode (52, 53) to a top surface of the planarization dielectric layer and consisting of a same set of at least one metallic material as each of the source-side metallic via structure 

Regarding claim 8, Inatsuka et al. further teach, “The semiconductor structure of Claim 1, wherein:
a straight sidewall of the first conductive pillar structure (CS, EP, fig. 7-8; ¶ 0128) extends from a top surface of the planarization dielectric layer to the source extension region (PP1); and
a straight sidewall of the second conductive pillar structure (CS, EP, fig. 7-8; ¶ 0128) extends from the top surface of the planarization dielectric layer to the drain extension region (PP2)”.

Regarding claim 9, Inatsuka et al. further teach, “The semiconductor structure of Claim 1, further comprising a dielectric gate spacer (61) laterally surrounding the gate stack structure, wherein the first conductive pillar structure (CS, EP) and the second conductive pillar structure (CS, EP) are laterally spaced from the dielectric gate spacer”.

Regarding claim 10, Inatsuka et al. further teach, “10. The semiconductor structure of Claim 9, further comprising a dielectric liner (62, 63) continuously extending over and contacting a top surface of the source extension region (PP1), a top surface of the drain extension region (PP2), an outer sidewall of the dielectric gate spacer (61), and a top surface of the gate stack structure (52, 53), wherein each of the first conductive pillar structure and the second conductive pillar structure extends through a respective horizontal portion of the dielectric liner (62, 63)”.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Inatsuka et al. as applied to claim 1 above, and further in view of YAGISHITA (US 20160260712 A1).

Regarding claim 11, Inatsuka et al. teach all the limitations described in claim 1.
But Inatsuka et al. are silent upon the provision of wherein “The semiconductor structure of Claim 1, wherein:
the source extension region contacts a first peripheral portion of a bottom surface of the gate dielectric; and
the drain extension region contacts a second peripheral portion of the bottom surface of the gate dielectric”.
However, YAGISHITA teaches a similar structure (fig. 1-2), wherein 
“the source extension region (3) contacts a first peripheral portion of a bottom surface of the gate dielectric (5); and
the drain extension region (4) contacts a second peripheral portion of the bottom surface of the gate dielectric (5)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Inatsuka et al. and YAGISHITA to form the gate dielectric and spacer in contact with the source/drain extension region according to the teachings of YAGISHITA with a motivation of reducing parasitic resistance. See YAGISHITA., ¶¶¶ 0006, 0046, 0047 etc. 

Regarding claim 12, Inatsuka et al. and YAGISHITA further teach, the semiconductor structure of Claim 1, further comprising a dielectric gate spacer (7, fig. 2 of YAGISHITA) contacting the source extension region (3) and the drain extension region (4) at horizontal interfaces located within a horizontal plane including a bottom surface of the gate dielectric (5).

Claims 1and 13 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIKAWA et al. (US 20160351709 A1) in view of Liu (US 20200411096 A1).

Regarding independent claim 1, NISHIKAWA et al. teach “A semiconductor structure (fig. 11) comprising:
a gate stack structure overlying a semiconductor material layer (130, ¶ 0030) having a doping of a first conductivity type and comprising a gate dielectric (50) and a gate electrode (52);
a source extension region (131) and a drain extension region (131) embedded in an upper portion of the semiconductor material layer (130) and located on opposite sides of the gate stack structure (52);
a planarization dielectric layer (60) overlying the gate stack structure (52), the source extension region (131), and the drain extension region (131);
a first conductive pillar structure (134S, 136S) vertically extending through the planarization dielectric layer (60) in contact with the source extension region (131), …… and comprising a source extension pillar structure (134S) and a source region (136S); and
a second conductive pillar structure (134D, 136D) vertically extending through the planarization dielectric layer (60) in contact with the drain extension region (131), ….. and comprising a drain extension pillar structure (134D) and a drain region (136D),
wherein:
the source extension region (131), the drain extension region (131), the source extension pillar structure (134S), the drain extension pillar structure (134D), the source region (136S), and the drain region (136D) have a doping of a second conductivity type (P) that is opposite of the first conductivity type (N); and
the source region (136S) and the drain region (136D) include dopants of the second conductivity type (P) at a higher atomic concentration than the source extension pillar structure (134S) and the drain extension pillar structure (134D)”.

But NISHIKAWA et al. are silent upon the provision of wherein the first/second conductive pillar structure having a narrower width than the source extension region and the drain extension region.
However, Liu teaches a similar transistor structure (fig. 7), wherein the first/second conductive pillar structure (582/584) having a narrower width than the source extension region (568) and the drain extension region (572).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of NISHIKAWA et al. and Liu to form the source/drain extension regions according to the teachings of Liu with a motivation of achieving “smaller footprints than FETs of the prior art having similar breakdown characteristics”. See Liu, ¶ 0022. 

Regarding claim 13, NISHIKAWA et al. and Liu further teach. “The semiconductor structure of Claim 1, wherein the source extension pillar structure (134S) and the drain extension pillar structure (134D) include dopants of the second conductivity type (P) at a higher atomic concentration than the source extension region (131) and the drain extension region (131) (¶ 0106).

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817